Exhibit 10.22

 

ALPHA NATURAL RESOURCES, INC.
2010 LONG-TERM INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT AWARD AGREEMENT FOR EMPLOYEES

 

This Performance Share Unit Award Agreement set forth below (this “Agreement”)
is dated as of the grant date (the “Grant Date”) set forth on Exhibit A and is
between Alpha Natural Resources, Inc., a Delaware corporation (“Alpha”), and the
Eligible Person to whom the Committee has made this Performance Grant (the
“Award Recipient”).

 

Alpha has established its 2010 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha.  All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.

 

Pursuant to the provisions of the Plan, the Committee or its Designated
Administrator has full power and authority to direct the execution and delivery
of this Agreement in the name and on behalf of Alpha, and has authorized the
execution and delivery of this Agreement.

 

Agreement

 

The parties agree as follows:

 

Section 1.                                          Performance Share Unit
Award.  Subject to and pursuant to all terms and conditions stated in this
Agreement and in the Plan, as of the Grant Date, Alpha hereby makes a
Performance Grant to Award Recipient in the form of performance share units
(“Performance Share Units”).  Each Performance Share Unit awarded under this
Agreement shall represent a right to receive one share of Alpha’s Common Stock,
par value $0.01 per share (the “Common Stock”), to the extent such Performance
Share Unit is earned pursuant to the terms of this Agreement.  The shares of
Common Stock to be issued and delivered to Award Recipient, if any, pursuant to
the Performance Share Units awarded under this Agreement, including shares of
capital stock, if any, issued from time to time with respect to such shares of
Common Stock as a result of a stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization are referred to in this Agreement as the “Share(s).”

 

Section 2.                                          Performance Share Units. 
The target number of Performance Share Units covered by and subject to the terms
of this Agreement (the “Target Award”) is set forth on Exhibit A.

 

Section 3.                                          Performance Period.  The
“Performance Period” means the performance period as set forth on Exhibit A.

 

Performance Share (Unit Award Agreement

for Employees (Grades 22-30)

 

--------------------------------------------------------------------------------


 

Section 4.                                          Performance Measures. 
Subject to the provisions of this Agreement, Alpha shall issue and deliver to
the Award Recipient one (1) Share for each whole Performance Share Unit that is
earned in accordance with the performance measures set forth on Exhibit A;
provided, however, that the Committee may reduce the number of Performance Share
Units earned under this Award, but in no event may the Committee increase the
number of Performance Share Units earned under this Award beyond the performance
levels achieved.

 

Section 5.                                          Delivery of Shares.  Except
as otherwise provided in this Agreement and subject to satisfaction of the
applicable tax withholding requirements set forth in Section 9, Alpha shall
cause stock certificate(s) or other evidence of ownership representing the
number of Shares earned and determined under Section 4 to be delivered to the
Award Recipient in the first calendar year immediately following the end of the
Performance Period on or before March 15th of such calendar year; provided,
however, that: (i) except as provided below, no certificate(s) for, or other
evidence of ownership of, Shares shall be delivered with respect to Performance
Share Units unless the Committee has certified in writing that the applicable
performance targets set forth on Exhibit A and other material terms of this
Agreement have been achieved; and (ii) the Company shall not deliver stock
certificate(s) or other evidence of ownership representing Shares if the
Committee or Designated Administrator or other authorized agent determines, in
its or his sole discretion, that the delivery of such certificate(s) or other
evidence of ownership would violate the terms of the Plan, this Agreement or
applicable law.

 

Section 6.                                          Separation from Service.

 

(a)                                  Except as set forth in this Section 6 or as
otherwise provided in a Company plan applicable to Award Recipient or any
agreement between the Award Recipient and the Company, if (i) Award Recipient
Separates from Service for any reason prior to the end of the Performance
Period, or (ii) Award Recipient breaches the confidentiality covenant as
described in Section 12, then effective at the close of business on the date the
Award Recipient Separates from Service, or the date the Award Recipient breaches
the confidentiality covenant as described in Section 12 hereof, as applicable,
all of Award Recipient’s Performance Share Units covered by this Agreement,
whether earned or unearned, shall be automatically cancelled and forfeited in
their entirety without any further obligation on the part of Alpha, such that
Alpha shall not be obligated to issue any Shares or any other compensation to
Award Recipient with respect to such cancelled and forfeited Performance Share
Units.

 

(b)                                 Unless otherwise provided in a Company plan
applicable to Award Recipient or any agreement between the Award Recipient and
the Company, if during the Performance Period (i) the Award Recipient Separates
from Service as a result of Award Recipient’s Permanent Disability (as defined
below) or death, (ii) the Award Recipient experiences an involuntary Separation
from Service by the Company other than for Cause (as defined below), or
(iii) the Award Recipient Separates from Service as a result of Award
Recipient’s Retirement (as defined below), the Award Recipient shall be entitled
to receive a prorated portion of the Performance Share Units to the extent
earned pursuant to Section 4 above, determined at the end of the Performance
Period and based on the ratio of the number of complete months the Award
Recipient is employed or serves during the Performance Period to the total
number of months in the Performance Period.  Any Shares to which Award Recipient
becomes entitled to receive pursuant to the preceding sentence will be issued
and delivered to Award Recipient in

 

2

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 5 of the Agreement; provided, that any
payments due on the Award Recipient’s death shall be paid to the Award
Recipient’s estate.

 

(c)                                  Unless otherwise provided in a Company plan
applicable to Award Recipient or any agreement between the Award Recipient and
the Company, in the event that a Change of Control (as defined below) occurs
prior to the end of the Performance Period and the Award Recipient experiences
an involuntary Separation from Service by the Company other than for Cause
(i) within the 90-day period immediately preceding a Change of Control, or
(ii) prior to the end of the Performance Period and on or within the one
(1) year period following such Change of Control, the Performance Share Units
that have not been previously cancelled and forfeited shall become fully vested
and payable at the Target Award level (and the Performance Period shall
thereafter be deemed to have terminated).  Any Shares to which Award Recipient
becomes entitled to receive pursuant to the preceding sentence will be issued
and delivered to Award Recipient contemporaneous with the consummation of the
Change of Control or, if later, on or before the sixtieth (60th) day following
the Award Recipient’s Separation from Service (but, in each case, within the
short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4)).

 

(d)                                 For purposes of this Agreement and unless
otherwise defined in a Company plan applicable to Award Recipient or an
agreement between the Award Recipient and the Company, if any, the following
terms shall have the following meanings: (i) a “Change of Control” shall mean
(A) any merger, consolidation or business combination in which the stockholders
of Alpha immediately prior to the merger, consolidation or business combination
do not own at least a majority of the outstanding equity interests of the
surviving parent entity, (B) the sale of all or substantially all of the
Company’s assets in a single transaction or a series of related transactions,
(C) the acquisition of beneficial ownership or control of (including, without
limitation, power to vote) a majority of the outstanding Common Stock by any
person or entity (including a “group” as defined by or under Section 13(d)(3) of
the Exchange Act), (D) the stockholders of Alpha approve any plan for the
dissolution or liquidation of Alpha, or (E) a contested election of directors,
as a result of which or in connection with which the persons who were directors
of Alpha before such election or their nominees cease to constitute a majority
of the Board; (ii) the term “Permanent Disability” shall mean Award Recipient’s
physical or mental incapacity to perform his or her usual duties with such
condition likely to remain continuously and permanently as determined by the
Company; (iii) the term “Cause” shall mean “Employer Cause” as set forth in any
employment agreement between the Award Recipient and the Company or, in the
absence of such an agreement, “Cause” as defined by the Company’s employment
policies in effect at the time of Separation from Service; (iv) the term
“Retirement” shall mean (A) the date Award Recipient reaches the age of 62 with
ten (10) Years of Service, (B) the date the Award Recipient reaches the age of
65, or (C) a combination of age and Years of Service which equals 80 (for
example, an Award Recipient who reaches the age of 50 with thirty (30) Years of
Service); and (v) the term “Years of Service” shall mean the aggregate annual
periods of continuous employment or other service with the Company measured from
the Award Recipient’s date of hire (or re-hire) and ending on the date the Award
Recipient Separates from Service, including employment or other service with any
affiliates or subsidiaries which become such after the Grant Date, including any
predecessors and any other entities for this purpose as approved by the
Committee (or its delegatee(s)), and provided that an absence or leave approved
by the Company, to the extent permitted by applicable provisions of the Code,
shall not be

 

3

--------------------------------------------------------------------------------


 

considered an interruption of employment or performance of services for any
purpose under this Agreement.  Whether an Award Recipient has experienced a
Separation from Service will be determined based on all of the facts and
circumstances in accordance with the guidance issued under Section 409A and, to
the extent not inconsistent therewith, the terms of the Plan.

 

Section 7.                                          Clawback/Recoupment.

 

(a)                                  The Committee may, to the extent permitted
by governing law, require reimbursement of any payment of Shares received in
settlement of this Award if the Award Recipient is an employee of pay grade 22
or higher as of the Grant Date where: (i) the payment was predicated upon the
achievement of certain financial results that were subsequently the subject of a
restatement of the Company’s financial statements filed with the Securities and
Exchange Commission, which restatement occurs no more than three years from the
date of settlement of this Award, where the Committee reasonably determines that
any employee engaged in intentional misconduct that caused or partially caused
the need for the restatement, and a lower payment would have been made to the
Award Recipient based upon the restated financial results; provided, however,
that the Committee reserves the discretion to determine that any Award Recipient
shall not be subject to this provision; or (ii) the Award Recipient engaged in
ethical misconduct in violation of the Company’s Code of Business Ethics, which
the Committee reasonably determines caused material business or reputational
harm to the Company.

 

(b)                                 If the Committee reasonably determines that
any payment of Shares received in settlement of this Award should be reimbursed
under subsections (a)(i) or (a)(ii), then the following shall apply: (i) in the
event reimbursement is required under subsection (a)(i), the Award Recipient
shall be required to reimburse the Company in an amount equal to the dollar
value of the Common Stock the Award Recipient received in excess of what the
Award Recipient would have received on such date had the payment been based upon
such restated financial results; or (ii) in the event reimbursement is required
under subsection (a)(ii), the Award Recipient shall be required to promptly
reimburse the Company in an amount the Committee reasonably determines to be
appropriate, which could equal the full value of the Common Stock the Award
Recipient received during such three-year period.  Notwithstanding the
foregoing, the Company shall not be required to make any additional payment in
the event that the restated financial results would have resulted in a greater
number of Shares upon payment of the Award to the Award Recipient.

 

(c)                                  In the event the Award Recipient is
obligated to reimburse the Company for amounts under subsections (b)(i) or
(b)(ii), the Company may, at its sole election: (i) require the Award Recipient
to pay the amount in a lump sum within 30 days of such determination;
(ii) deduct the amount from any other compensation owed to the Award Recipient
(as a condition to receiving the performance-based compensation under this
Award, the Award Recipient agrees to permit the deduction provided for by this
subsection); or (iii) a combination of subsections (c)(i) and (c)(ii).

 

(d)                                 By accepting this Award, the Award Recipient
agrees that timely payment to the Company as set forth in this Section 7 is
reasonable and necessary, and that timely payment to the Company as set forth in
this Section 7 is not a penalty, and it does not preclude the Company

 

4

--------------------------------------------------------------------------------


 

from seeking all other remedies that may be available to the Company.  The Award
Recipient further acknowledges and agrees that the Award Recipient’s Performance
Share Units shall be cancelled and forfeited without payment by the Company if
the Committee reasonably determines that the Award Recipient has engaged in the
conduct specified under subsection (a).

 

Section 8.                                          Limitation of Rights;
Investment Representation.  Except as otherwise provided in the Plan or this
Agreement, no holder of Performance Share Units shall be, or have any of the
rights or privileges of, a stockholder of Alpha with respect to any Shares
unless and until certificates or other evidence of ownership representing such
Shares shall have been issued or reflected in such person’s name.  Prior to
actual receipt of the Shares under this Award, Award Recipient may not transfer
any interest in the Award or the underlying Shares. Award Recipient acknowledges
and agrees that the Shares which Award Recipient acquires pursuant to this
Agreement, if any, shall not be sold, transferred, assigned, pledged or
hypothecated in the absence of an effective registration statement for the
Shares under the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws or an applicable exemption from the
registration requirements of the Securities Act and any applicable state
securities laws, and shall not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable securities laws, whether
federal or state.  Any attempt to transfer the Performance Share Units or Shares
in violation of this Section or the Plan shall render this Award of Performance
Share Units null and void.

 

Section 9.                                          Income Taxes.  Award
Recipient acknowledges that any income for federal, state or local income tax
purposes that Award Recipient is required to recognize on account of the
issuance and delivery of Shares to Award Recipient shall be subject to
withholding of tax by the Company.  In accordance with administrative procedures
established by the Company, Award Recipient may elect to satisfy his or her
minimum statutory withholding tax obligations, if any, on account of the
issuance of Shares or settlement of this Award in one or a combination of the
following methods: in cash or separate check made payable to the Company or by
authorizing the Company to withhold from the Shares to be issued to the Award
Recipient hereunder a sufficient number of whole Shares distributable in
connection with this Award equal to the applicable minimum statutory withholding
tax obligation.  In the event Award Recipient does not make such payment when
requested, the Company may refuse to issue or cause to be delivered any Shares
under this Agreement or any other incentive plan agreement entered into by Award
Recipient and the Company until such payment has been made or arrangements for
such payment satisfactory to the Company have been made.

 

Section 10.                                   Rights to Continued Employment.
 Neither the Plan nor this Agreement shall be deemed to give Award Recipient any
right to continue to be employed by, or provide services to, the Company, nor
shall the Plan or the Agreement be deemed to limit in any way the Company’s
right to terminate the employment or services of the Award Recipient at any
time.

 

Section 11.                                   Further Assistance.  Award
Recipient will provide assistance reasonably requested by the Company in
connection with actions taken by Award Recipient while employed by the Company,
including, but not limited to, assistance in connection with any lawsuits or
other claims against the Company arising from events during the period in which
Award Recipient was employed by the Company.

 

5

--------------------------------------------------------------------------------


 

Section 12.                                   Confidentiality.  Award Recipient
acknowledges that the business of the Company is highly competitive and that the
Company’s strategies, methods, books, records, and documents, technical
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which the Company uses in its business to obtain a competitive advantage
over competitors.  Award Recipient further acknowledges that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to the Company in maintaining its
competitive position.  Award Recipient acknowledges that by reason of Award
Recipient’s duties to an association with the Company, Award Recipient has had
and will have access to and has and will become informed of confidential
business information which is a competitive asset of the Company.  Award
Recipient hereby agrees that Award Recipient will not, at any time during or
after employment, make any unauthorized disclosure of any confidential business
information or trade secrets of the Company, or make any use thereof, except in
the carrying out of employment responsibilities. Award Recipient shall take all
necessary and appropriate steps to safeguard confidential business information
and protect it against disclosure, misappropriation, misuse, loss and theft. 
Confidential business information shall not include information in the public
domain (but only if the same becomes part of the public domain through a means
other than a disclosure prohibited hereunder).  The above notwithstanding, a
disclosure shall not be unauthorized if (i) it is required by law or by a court
of competent jurisdiction or (ii) it is in connection with any judicial,
arbitration, dispute resolution or other legal proceeding in which Award
Recipient’s legal rights and obligations as an employee or under this Agreement
are at issue; provided, however, that Award Recipient shall, to the extent
practicable and lawful in any such events, give prior notice to the Company of
Award Recipient’s intent to disclose any such confidential business information
in such context so as to allow the Company an opportunity (which Award Recipient
will not oppose) to obtain such protective orders or similar relief with respect
thereto as may be deemed appropriate.  Any information not specifically related
to the Company would not be considered confidential to the Company.  In addition
to any other remedy available at law or in equity, in the event of any breach by
Award Recipient of the provisions of this Section 12 which is not waived in
writing by the Company, all vesting of the Performance Share Units shall cease
effective upon the occurrence of the actions or inactions by Award Recipient
constituting a breach by Award Recipient of the provisions of this Section 12.

 

Section 13.                                   Binding Effect; No Third Party
Beneficiaries.  This Agreement shall be binding upon and inure to the benefit of
the Company and Award Recipient and their respective heirs, representatives,
successors and permitted assigns.  This Agreement shall not confer any rights or
remedies upon any person other than the Company and the Award Recipient and
their respective heirs, representatives, successors and permitted assigns.  The
parties agree that this Agreement shall survive the issuance of the Shares.

 

Section 14.                                   Agreement to Abide by Plan;
Conflict between Plan and Agreement.  The Plan is hereby incorporated by
reference into this Agreement and is made a part hereof as though fully set
forth in this Agreement.  Award Recipient, by execution of this Agreement,
(i) represents that he or she is familiar with the terms and provisions of the
Plan, and (ii) agrees to abide by all of the terms and conditions of this
Agreement and the Plan. Award Recipient accepts

 

6

--------------------------------------------------------------------------------


 

as binding, conclusive and final all decisions or interpretations of the
Designated Administrator of the Plan upon any question arising under the Plan
and this Agreement (including, without limitation, the date of Award Recipient’s
Separation from Service).  In the event of any conflict between the Plan and
this Agreement, the Plan shall control and this Agreement shall be deemed to be
modified accordingly, except to the extent that the Plan gives the Designated
Administrator the express authority to vary the terms of the Plan by means of
this Agreement, in which case, this Agreement shall govern.

 

Section 15.                                   Entire Agreement.  Except as
otherwise provided herein, in any Company plan applicable to the Award
Recipient, or in any other agreement between Award Recipient and the Company,
this Agreement and the Plan, each of which Award Recipient has reviewed and
accepted in connection with the grant of the Performance Share Units reflected
by this Agreement, constitutes the entire agreement between the parties and
supersedes any prior understandings, agreements, or representations by or
between the parties, written or oral, to the extent they related in any way to
the subject matter of this Agreement.

 

Section 16.                                   Choice of Law.  To the extent not
superseded by federal law, the laws of the state of Delaware (without regard to
the conflicts laws of Delaware) shall control in all matters relating to this
Agreement and any action relating to this Agreement must be brought in State and
Federal Courts located in the Commonwealth of Virginia.

 

Section 17.                                   Notice.  All notices, requests,
demands, claims, and other communications under this Agreement shall be in
writing. Any notice, request, demand, claim, or other communication under this
Agreement shall be deemed duly given if (and then two business days after) it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient and, if to Alpha, at its address
provided in Section 20, and, if to the Award Recipient, the Award Recipient’s
most recent address set forth in the Company’s records.  Either party to this
Agreement may send any notice, request, demand, claim, or other communication
under this Agreement to the intended recipient at such address using any other
means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient.  Either
party to this Agreement may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other party notice in the manner set forth in this section.

 

Section 18.                                   Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

Section 19.                                   Amendments.  This Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto, or as otherwise provided under the Plan.  Notwithstanding, Alpha
may, in its sole discretion and subject to the terms of the Plan, modify or
amend the terms of this Agreement, impose conditions on the timing and
effectiveness of the issuance of the Shares, or take any other action it deems
necessary or advisable, to cause this Award to be excepted from Section 409A of
the Code (or to comply therewith to the extent Alpha determines it is not
excepted).

 

7

--------------------------------------------------------------------------------


 

Section 20.                                   Acknowledgements.

 

(a)                                  By accepting this Award of Performance
Share Units, the Award Recipient acknowledges receipt of a copy of the Plan, and
the prospectus relating to this Award of Performance Share Units, and agrees to
be bound by the terms and conditions set forth in this Agreement and the Plan,
as in effect and/or amended from time to time.

 

(b)                                 The Plan and related documents, which may
include but do not necessarily include the Plan prospectus, this Agreement and
financial reports of the Company, may be delivered to you electronically.  Such
means of delivery may include but do not necessarily include the delivery of a
link to a Company intranet site or the internet site of a third party involved
in administering the Plan, the delivery of the documents via e-mail or CD-ROM or
such other delivery determined at the Designated Administrator’s discretion. 
Both Internet Email and the World Wide Web are required in order to access
documents electronically.

 

(c)                                  This Award is intended to be excepted from
coverage under Section 409A of the Code and the regulations promulgated
thereunder and shall be interpreted and construed accordingly.  Notwithstanding,
Award Recipient recognizes and acknowledges that Section 409A of the Code may
impose upon the Award Recipient certain taxes or interest charges for which the
Award Recipient is and shall remain solely responsible.

 

(d)                                 Award Recipient acknowledges that, by
receipt of this Award, Award Recipient has read this Section 20 and consents to
the electronic delivery of the Plan and related documents, as described in this
Section 20.  Award Recipient acknowledges that Award Recipient may receive from
the Company a paper copy of any documents delivered electronically at no cost if
Award Recipient contacts the Director-Compensation Systems of the Company by
telephone at (276) 619-4410 or by mail to One Alpha Place, P.O. Box 16429,
Bristol, VA 24209.  Award Recipient further acknowledges that Award Recipient
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails.

 

[Remainder of this Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of this
                    , 20    .

 

 

ALPHA NATURAL RESOURCES, INC.

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

Address:

Alpha Natural Resources, Inc.

One Alpha Place

P.O. Box 16429

Bristol, VA 24209

Attn: Director-Compensation Systems

 

 

AWARD RECIPIENT

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name of Award Recipient:

 

 

 

Target Number of Performance Share Units:

 

 

 

Grant Date:

 

 

 

Performance Period:

 

 

10

--------------------------------------------------------------------------------